 

Exhibit 10.29

 



$175,000,000

American Eagle Energy Corporation

11% Senior Secured Notes due 2019

PURCHASE AGREEMENT

 

August 13, 2014

 

GMP Securities L.P.
As Representative of the several
   Initial Purchasers named in Schedule I attached hereto
c/o GMP Securities L.P.
331 Madison Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

American Eagle Energy Corporation, a Nevada corporation (the “Company”),
proposes, upon the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to GMP Securities L.P. (“GMP”) and the other
several initial purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom GMP is acting as representative (in such capacity, the
“Representative”), $175,000,000 in aggregate principal amount of its 11% senior
secured notes due 2019 (the “Notes”). The Notes (i) will have terms and
provisions that are summarized in the Pricing Disclosure Package and Offering
Memorandum (as defined below), and (ii) are to be issued pursuant to an
Indenture (the “Indenture”) to be entered into among the Company, the Guarantor
(as defined below), U.S. Bank National Association, as trustee (the “Trustee”)
and U.S. Bank National Association, as collateral agent (in such capacity, the
“Collateral Agent”). The Company’s obligations under the Notes, including the
due and punctual payment of interest on the Notes, will be irrevocably and
unconditionally guaranteed (the “Guarantee”) by AMZG, Inc. (the “Guarantor”). As
used herein, the term “Notes” shall include the Guarantee, unless the context
otherwise requires. This Agreement is to confirm the agreement concerning the
purchase of the Notes from the Company by the Initial Purchasers.

 

The Company and the Guarantor are referred to collectively herein as the
“Company Parties” and, individually, as a “Company Party.”

 

1.          Purchase and Resale of the Notes. The Notes will be offered and sold
to the Initial Purchasers without registration under the Securities Act of 1933,
as amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company Parties have prepared a
preliminary offering memorandum, dated August 4, 2014 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and certain other information
and an offering memorandum, dated August 13, 2014 (the “Offering Memorandum”),
setting forth information regarding the Company, the Guarantor, the Notes, the
Exchange Notes (as defined below), the Guarantee and the Exchange Guarantee (as
defined below). The Preliminary Offering Memorandum, as supplemented and amended
as of the Applicable Time (as defined below), together with the Pricing Term
Sheet and any of the documents listed on Schedule III(A) hereto are collectively
referred to as the “Pricing Disclosure Package.” The Company Parties hereby
confirm that they have authorized the use of the Pricing Disclosure Package and
the Offering Memorandum in connection with the offering and resale of the Notes
by the Initial Purchasers. “Applicable Time” means 5:10 p.m. (New York City
time) on the date of this Agreement.

 

 

 

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to Section
13(a), 13(c) or 15(d) of the Exchange Act after the date of the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, and prior to such specified date. All documents filed under the
Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum, Pricing Disclosure Package or the Offering Memorandum, as the case
may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports.”

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely (i) to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers.”

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement having
substantially the terms described in the Pricing Disclosure Package (the
“Registration Rights Agreement”) among the Company Parties and the Initial
Purchasers to be dated the Closing Date (as defined herein), for so long as such
Notes constitute Transfer Restricted Securities (as defined in the Registration
Rights Agreement). Pursuant to the Registration Rights Agreement, the Company
Parties will agree to file with the Commission under the circumstances set forth
therein, a registration statement under the Securities Act relating to the
Company’s 11% senior secured notes due 2019 (the “Exchange Notes”) and the
Guarantor’s Exchange Guarantee (the “Exchange Guarantee”) to be offered in
exchange for the Notes and the Guarantee. Such portion of the offering is
referred to as the “Exchange Offer.”

 

2

 

 

As described in the Offering Memorandum and the Indenture, the Notes will be
secured by the liens on certain of the assets of the Company Parties (the
“Collateral”), pursuant to (i) a Guaranty and Collateral Agreement (the
“Guaranty and Collateral Agreement”) that will be entered into as of the Closing
Date among the Company Parties, the Trustee and the Collateral Agent, (ii)
mortgages encumbering the interests of the Company Parties in certain real
property, to be made and delivered by the Company Parties as of the Closing Date
(the “Mortgages”), (iii) one or more account control agreements that will be
entered into among the Company Parties, the Collateral Agent, and the applicable
financial institutions (the “Control Agreements”), and (iv) any supplements or
other instruments or documents or agreements entered into, made or delivered in
connection with any of the foregoing or to secure any additional Collateral, in
each case as each of the foregoing may from time to time be amended
(collectively, with the documents and instruments in (i) through (iii) of this
paragraph, the (“Collateral Documents”)). To the extent the Company enters into
a senior credit facility, as contemplated by the Preliminary Offering
Memorandum, the Company Parties, the Collateral Agent and the administrative
agent under the senior credit facility will enter into an intercreditor
agreement (the “Intercreditor Agreement”).

 

2.            Representations, Warranties and Agreements of the Company Parties.
The Company Parties, jointly and severally, each represent, warrant and agree as
follows:

 

(a)          When the Notes and the Guarantee are issued and delivered pursuant
to this Agreement, such Notes and Guarantee will not be of the same class
(within the meaning of Rule 144A under the Securities Act) as securities of the
Company Parties that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a United States
automated inter-dealer quotation system.

 

(b)          Assuming the accuracy of your representations and warranties in
Section 3(b), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

 

(c)          No form of general solicitation or general advertising within the
meaning of Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company Parties, any of
their affiliates or any of their representatives (other than you, as to whom the
Company Parties make no representation) in connection with the offer and sale of
the Notes.

 

(d)          No directed selling efforts within the meaning of Rule 902 under
the Securities Act were used by the Company, the Guarantor or any of their
representatives (other than you, as to whom the Company Parties make no
representation) with respect to Notes sold outside the United States to Non-U.S.
Persons, and the Company, any affiliate of the Company and any person acting on
its or their behalf (other than you, as to whom the Company Parties make no
representation) has complied with and will implement the “offering restrictions”
required by Rule 902 under the Securities Act.

 

3

 

 

(e)          Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, each as of (x) its respective date (or in
the case of the Pricing Disclosure Package, as of the Applicable Time) and (y)
the Closing Date, contains all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act.

 

(f)          Neither of the Company Parties nor any other person acting on
behalf of a Company Party has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

 

(g)          The Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum have been prepared by the Company Parties for use by
the Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing or suspending the use of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or any order asserting
that the transactions contemplated by this Agreement are subject to the
registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company Parties, is contemplated.

 

(h)          The Offering Memorandum will not, as of its date or as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company through the Representative by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

 

(i)          The Pricing Disclosure Package did not, as of the Applicable Time,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

 

(j)          The Company has not made any offer to sell or solicitation of an
offer to buy the Notes that would constitute a “free writing prospectus” (if the
offering of the Notes were made pursuant to a registered offering under the
Securities Act), as defined in Rule 433 under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Representative; any
such Free Writing Offering Document the use of which has been previously
consented to by the Initial Purchasers is listed on Schedule III.

 

4

 

 

(k)          Each Free Writing Offering Document listed in Schedule III(B)
hereto, when taken together with the Pricing Disclosure Package, did not, as of
the Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule III(B) hereto in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in Section
8(e).

 

(l)          The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(m)          Each of the Company Parties has been duly organized, is validly
existing and in good standing as a corporation under the laws of its
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
except where the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, business or prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”). Each of the Company
Parties has all power and authority necessary to own or hold its properties and
to conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the most recent fiscal year. None of the subsidiaries of
the Company (other than the Guarantor) is a “significant subsidiary” (as defined
in Rule 405 under the Securities Act).

 

(n)          The Company has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Offering Memorandum, and all of the
issued shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable. Except as set forth in the
Pledge and Security Agreement, dated as of August 19, 2013, among the Company,
AMZG, Inc., AEE Canada, Inc., EERG Energy ULC, and Morgan Stanley Capital Group
Inc., all of the issued shares of capital stock or other ownership interest of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
for such liens, encumbrances, equities or claims as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5

 

 

(o)          Each of the Company Parties has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Indenture.
The Indenture has been duly and validly authorized by each Company Party, and
upon its execution and delivery, assuming due authorization, execution and
delivery by the Trustee and the Collateral Agent, will constitute the valid and
binding agreement of the Company Parties, enforceable against each Company Party
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law)(collectively, the “Enforceability
Exceptions”). The Indenture will comply in all material respects with the
requirements of the Trust Indenture Act of 1939 (the “Trust Indenture Act”). The
Indenture will conform in all material respects to the description thereof in
each of the Pricing Disclosure Package and the Offering Memorandum.

 

(p)          The Company has all requisite corporate power and authority to
execute, issue, sell and perform its obligations under the Notes. The Notes have
been duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions. The Notes
will conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Offering Memorandum.

 

(q)          The Company has all requisite corporate power and authority to
execute, issue and perform its obligations under the Exchange Notes. The
Exchange Notes have been duly and validly authorized by the Company and, if and
when issued and authenticated in accordance with the terms of the Indenture and
delivered in accordance with the Exchange Offer provided for in the Registration
Rights Agreement, will be validly issued and delivered and will constitute valid
and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions.

 

(r)          The Guarantor has all requisite corporate power and authority to
execute, issue and perform its obligations under the Guarantee. The Guarantee
has been duly and validly authorized by the Guarantor, and when the Indenture is
duly executed and delivered by the Guarantor in accordance with its terms and
upon the due execution, authentication and delivery of the Notes in accordance
with the Indenture and the issuance of the Notes in the sale to the Initial
Purchasers contemplated by this Agreement, will constitute valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, subject to the Enforceability Exceptions. The Guarantee will
conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Offering Memorandum.

 

(s)          The Guarantor has all requisite corporate power and authority to
execute, issue and perform its obligations under the Exchange Guarantee. The
Exchange Guarantee has been duly and validly authorized by the Guarantor, and if
and when executed and delivered by the Guarantor in accordance with the terms of
the Indenture and upon the due execution and authentication of the Exchange
Notes in accordance with the Indenture and the issuance and delivery of the
Exchange Notes in the Exchange Offer contemplated by the Registration Rights
Agreement, will be validly issued and delivered and will constitute valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, subject to the Enforceability Exceptions.

 

6

 

 

(t)          The Company Parties have all requisite corporate power and
authority to execute, deliver and perform their respective obligations under the
Registration Rights Agreement. The Registration Rights Agreement has been duly
and validly authorized by each Company Party and, when executed and delivered by
the Company Parties in accordance with the terms hereof and thereof, will be
validly executed and delivered and (assuming the due authorization, execution
and delivery thereof by you) will be the legally valid and binding obligation of
the Company Parties, enforceable against the Company Parties in accordance with
its terms, subject to the Enforceability Exceptions and, as to rights of
indemnification and contribution, by principles of public policy. The
Registration Rights Agreement will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(u)          The Company Parties have all requisite corporate power and
authority to execute, deliver and perform their respective obligations under the
Intercreditor Agreement, in the case of the Company, and each of the Collateral
Documents to which they are party. Each of the Collateral Documents has been
duly authorized by each of the Company Parties, and the Intercreditor Agreement
has been duly authorized by the Company, and when executed by each Company
Party, as applicable, and delivered by such Company Party, and assuming due
authorization, execution and delivery thereof by the other parties thereto, will
constitute a valid and binding obligation of such Company Party, enforceable
against such Company Party in accordance with its terms, and, upon delivery of
the applicable Collateral Documents to the Collateral Agent, is sufficient to
create valid security interests in and liens on the Collateral, enforceable in
accordance with its terms, except as enforcement thereof may be limited by the
Enforceability Exceptions. The Collateral Documents and the Intercreditor
Agreement will conform in all material respects to the descriptions thereof in
the Offering Memorandum.

 

(v)         Upon the filing of the appropriate UCC financing statements and the
taking of other actions, in each case as further described in the Collateral
Documents and in Notes, the liens on the rights of the Company Parties in the
Collateral will be valid and perfected security interests in all Collateral that
can be perfected by the filing of a UCC-1 financing statement under the UCC as
in effect in any jurisdiction and the liens will have the priority described in
the Offering Memorandum subject in priority only to the Permitted Prior Liens
and, to the extent applicable at such time, any Priority Liens (as each such
term is defined in the Indenture), subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. As
of the Settlement Date, the filing of all necessary UCC financing statements in
the proper filing offices and other filings and actions contemplated by the
Guaranty and Collateral Agreement, will have been duly made or taken and will be
in full force and effect, in each case, to the extent required by the Guaranty
and Collateral Agreement. As of the Settlement Date, the Collateral Agent shall
have possession and control of all Collateral for which the Collateral Documents
require such possession or control as of the Settlement Date. Upon the due
execution and delivery of the Mortgages, each of the Mortgages will be effective
to create a trust or mortgage lien, as applicable, in favor of the Collateral
Agent in all the right, title and interest of the Company Parties in the
Mortgaged Property described therein, subject in priority only to liens
permitted by the Indenture, and each such Mortgage, upon recording, will
constitute constructive notice to third parties of the lien of such Mortgage and
each of the trust or mortgage liens, as applicable, will have the priority
described in the Offering Memorandum subject only to the Permitted Prior Liens.

 

7

 

 

(w)          The Company Parties have all requisite corporate power and
authority to execute, deliver and perform their respective obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Company Parties.

 

(x)          The issue and sale of the Notes and the Guarantee, the execution,
delivery and performance by the Company Parties of the Notes, the Guarantee, the
Exchange Notes, the Exchange Guarantee, the Indenture, the Registration Rights
Agreement and this Agreement, the application of the proceeds from the sale of
the Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby, will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries (other than those created pursuant to the Indenture), or constitute
a default under, any indenture, mortgage, deed of trust, loan agreement,
license, lease or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational documents) of the Company or any
of its subsidiaries, or (iii) result in any violation of any statute or any
judgment, order, decree, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets.

 

(y)          No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets is required for the issue and sale of the Notes and the
Guarantee, the execution, delivery and performance by the Company Parties of the
Notes, the Guarantee, the Exchange Notes, the Exchange Guarantee, the Indenture,
the Registration Rights Agreement and this Agreement, the application of the
proceeds from the sale of the Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Memorandum and the
consummation of the transactions contemplated hereby and thereby, except for (i)
such consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Notes by the Initial
Purchasers, each of which has been obtained and is in full force and effect, and
(ii) the filing of a registration statement by the Company with the Commission
pursuant to the Securities Act as required by the Registration Rights Agreement.

 

(z)          The historical financial statements (including the related notes
and supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

8

 

 

(aa)         Hein & Associates LLP (“Hein”), who have certified certain
financial statements of the Company, whose report appears in the Pricing
Disclosure Package and the Offering Memorandum and who have delivered the
initial letter referred to in Section 7(f) hereof, are independent registered
public accountants with respect to the Company and its subsidiaries within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board.

 

(bb)         The Company and each of its subsidiaries maintain a system of
internal control over financial reporting (as such term is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States. The Company and
each of its subsidiaries maintains internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of the Company’s financial
statements in conformity with accounting principles generally accepted in the
United States and to maintain accountability for its assets, (iii) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization, (iv) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. As of the date of the most
recent balance sheet of the Company and its consolidated subsidiaries reviewed
or audited by Hein and the audit committee of the board of directors of the
Company, there were no material weaknesses in the Company’s internal controls
and the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum fairly present the information called for in all material respects
and have been prepared in accordance with the Commission's rules and guidelines
applicable thereto.

 

(cc)         (i) The Company and each of its subsidiaries maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company and its
subsidiaries in the reports they file or submit under the Exchange Act is
accumulated and communicated to management of the Company and its subsidiaries,
including their respective principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made, and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.

 

9

 

 

(dd)         Since the date of the most recent balance sheet of the Company and
its consolidated subsidiaries reviewed or audited by Hein and the audit
committee of the board of directors of the Company, (i) the Company has not been
advised of or become aware of (A) any significant deficiencies in the design or
operation of internal controls, that could adversely affect the ability of the
Company or any of its subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
subsidiaries; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

(ee)          There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

 

(ff)         Except as described in the Pricing Disclosure Package and the
Offering Memorandum, since the date of the latest audited financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum, neither of the Company Parties has (i) sustained any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
court or governmental action, order or decree, (ii) issued or granted any
securities, (iii) incurred any liability or obligation, direct or contingent,
other than liabilities and obligations that were incurred in the ordinary course
of business, (iv) entered into any transaction not in the ordinary course of
business, or (v) declared or paid any dividend on its capital stock, and since
such date, there has not been any change in the capital stock or long-term debt
of the Company Parties or any adverse change, or any development involving a
prospective adverse change, in or affecting the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, management,
business or prospects of the Company and its subsidiaries, taken as a whole, in
each case except as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(gg)         The Company Parties have good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by them, in each case free and clear of all liens, encumbrances and defects,
except such liens, encumbrances and defects as are described in the Pricing
Disclosure Package and the Offering Memorandum and such as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company Parties. All assets
held under lease by the Company Parties are held by them under valid, subsisting
and enforceable leases, with such exceptions as do not materially interfere with
the use made and proposed to be made of such assets by the Company Parties.

 

(hh)         The Company and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and each of its subsidiaries have fulfilled and performed all of their
obligations with respect to the Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other impairment of the rights of the holder of any such
Permits, except for any of the foregoing that could not reasonably be expected
to have a Material Adverse Effect. Neither the Company, nor any of its
subsidiaries has received notice of any revocation or modification of any such
Permits or has any reason to believe that any such Permits will not be renewed
in the ordinary course.

 

10

 

 

(ii)         The Company and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others.

 

(jj)         There are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect or could, in
the aggregate, reasonably be expected to have a material adverse effect on the
performance by the Company Parties of the performance of their respective
obligations under this Agreement, the Indenture, the Notes, the Guarantee, the
Registration Rights Agreement or the consummation of any of the transactions
contemplated hereby. To the Company Parties’ knowledge, no such proceedings are
threatened or contemplated by governmental authorities or others.

 

(kk)         Neither the Company nor any of its subsidiaries (i) is in violation
of its charter or by-laws (or similar organizational documents), (ii) is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business.

 

11

 

 

(ll)         The Company and each of its subsidiaries (i) are, and at all times
prior hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”) applicable to such
entity, which compliance includes, without limitation, obtaining, maintaining
and complying with all material permits and authorizations and approvals
required by Environmental Laws to conduct their respective businesses, and
(ii) have not received notice or otherwise have knowledge of any actual or
alleged violation of Environmental Laws, or of any actual or potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants. Except as
described in the Pricing Disclosure Package and the Offering Memorandum, (x)
there are no proceedings that are pending, or known to be contemplated, against
the Company or any of its subsidiaries under Environmental Laws in which a
governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (y) the Company and its subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to Environmental Laws.

 

(mm)         The Company Parties have filed all federal, state, local and
foreign tax returns required to be filed through the date hereof, subject to
permitted extensions, and have paid all taxes due, and no tax deficiency has
been determined adversely to the Company Parties, nor do the Company Parties
have any knowledge of any tax deficiencies that have been, or could reasonably
be expected to be asserted against the Company Parties, that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(nn)         Neither of the Company Parties is and, after giving effect to the
offer and sale of the Notes and the application of the proceeds therefrom as
described under “Use of Proceeds” in each of the Pricing Disclosure Package and
the Offering Memorandum, will be, an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

 

(oo)         Ryder Scott Company, L.P. (“Ryder Scott”), whose report appears in
the Pricing Disclosure Package and the Offering Memorandum and who has delivered
the letter referred to in Section 7(i) hereof, was, as of the date of such
report, and is, as of the date hereof, an independent reserve engineer with
respect to the Company.

 

(pp)         MHA Petroleum Consultants LLC (“MHA”), whose report appears in the
Pricing Disclosure Package and the Offering Memorandum and who has delivered the
letter referred to in Section 7(j) hereof, was, as of the date of such report,
and is, as of the date hereof, an independent reserve engineer with respect to
the Company.

 

(qq)         The Company and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company Parties in connection with the
offering of the Notes.

 

12

 

 

(rr)         Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company Parties, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries, has in the course of its actions for, or on behalf of the Company
or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official, “foreign office” (as defined in the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds; (iii)
violated or is in violation of any provision of the FCPA, the Bribery Act 2010
of the United Kingdom, as amended, or any other applicable anti-corruption or
anti-bribery laws or statutes; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any domestic government official,
foreign official or employee; and the Company and its subsidiaries and, to the
knowledge of the Company Parties, the Company’s affiliates have conducted their
respective businesses in compliance with the FCPA, the Bribery Act 2010 of the
United Kingdom, as amended, and any other applicable anti-corruption or
anti-bribery laws or statutes, and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(ss)         The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company Parties, threatened.

 

(tt)         Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company Parties, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries (i) is currently subject to
or the target of any sanctions administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”); or (ii)
located, organized or resident in a country that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan, and Syria); and
the Company Parties will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person, or in any country or territory, that
currently is the subject or target of Sanctions or in any other manner that will
result in a violation by any person (including any person participating in the
transaction whether as an underwriter, advisor, investor or otherwise) of
Sanctions. The Company and its subsidiaries have not knowingly engaged in for
the past five years, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
or target of Sanctions.

 

13

 

 

(uu)         The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Critical Accounting Policies” set
forth or incorporated by reference in the Preliminary Offering Memorandum
contained in the Pricing Disclosure Package and the Offering Memorandum
accurately and fully describes (i) the accounting policies that the Company
believes are the most important in the portrayal of the Company’s financial
condition and results of operations and that require management’s most
difficult, subjective or complex judgments; (ii) the judgments and uncertainties
affecting the application of critical accounting policies; and (iii) the
likelihood that materially different amounts would be reported under different
conditions or using different assumptions and an explanation thereof.

 

(vv)         There are no contracts or other documents that would be required to
be described in a registration statement filed under the Securities Act or filed
as exhibits to a registration statement of the Company pursuant to Item 601(10)
of Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Memorandum. The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects. Neither the Company nor any of its
subsidiaries has knowledge that any other party to any such contract or other
document has any intention not to render full performance as contemplated by the
terms thereof.

 

(ww)         No relationship, direct or indirect, that would be required to be
described in a registration statement of the Company pursuant to Item 404 of
Regulation S-K, exists between or among the Company Parties or their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company Parties or their respective subsidiaries,
on the other hand, that has not been described in the Pricing Disclosure Package
and the Offering Memorandum.

 

(xx)        No labor disturbance by or dispute with the employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company Parties,
is imminent that could reasonably be expected to have a Material Adverse Effect.

 

(yy)         The statements made in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Business—Hydraulic Stimulation,”
“Business—Government Regulations,” “Certain Transactions with Related Parties,”
“Management,” “Description of Other Indebtedness” and “Plan of Distribution,”
insofar as they purport to constitute summaries of the terms of statutes, rules
or regulations, legal or governmental proceedings or contracts and other
documents, constitute accurate summaries of the terms of such statutes, rules
and regulations, legal and governmental proceedings and contracts and other
documents in all material respects.

 

(zz)         None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Notes), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

 

14

 

 

(aaa)        The Company and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. All policies of
insurance of the Company and its subsidiaries are in full force and effect; the
Company and each of its subsidiaries are in compliance with the terms of such
policies in all material respects; and neither the Company nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance. There are no claims by the Company or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that could not reasonably
be expected to have a Material Adverse Effect.

 

(bbb)        The Company has not taken any action or omitted to take any action
(such as issuing any press release relating to any Notes without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the Financial Services and Markets Act 2000.

 

(ccc)        (i) Each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each a “Plan”) has been maintained in
material compliance with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) with respect to each
Plan subject to Title IV of ERISA (A) no “reportable event” (within the meaning
of Section 4043(c) of ERISA) has occurred or is reasonably expected to occur,
(B) no “accumulated funding deficiency” (within the meaning of Section 302 of
ERISA or Section 412 of the Code), whether or not waived, has occurred or is
reasonably expected to occur, (C) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), and (D) neither
the Company nor any member of its Controlled Group has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan,” within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

 

15

 

 

(ddd)        No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Offering Memorandum.

 

(eee)        The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum are
based on or derived from sources that the Company believes to be reliable in all
material respects.

 

(fff)        There are no contracts, agreements or understandings between the
Company or the Guarantor and any person granting such person the right to
require the Company or the Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or the Guarantor
owned or to be owned by such person or in any securities being registered
pursuant to any other registration statement filed by the Company or the
Guarantor under the Securities Act.

 

(ggg)        There are no contracts, agreements or understandings between the
Company or the Guarantor and any person granting such person the right to
require the Company or the Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or the Guarantor
(other than the Registration Rights Agreement) owned or to be owned by such
person or to require the Company or the Guarantor to include such securities
registered pursuant to the Registration Rights Agreement or in any securities
being registered pursuant to any other registration statement filed by the
Company or the Guarantor under the Securities Act.

 

(hhh)        Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that could give rise to a valid claim against any of them or the Initial
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

 

(iii)        Neither the Company nor any of its subsidiaries is in violation of
or has received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which could reasonably be expected to have a Material
Adverse Effect.

 

(jjj)        The statements set forth in each of the Pricing Disclosure Package
and the Offering Memorandum under the caption “Description of Notes,” insofar as
they purport to constitute a summary of the terms of the Notes and the Guarantee
and under the captions “Certain U.S. Federal Income Tax Considerations,”
“Certain Transactions with Related Parties,” “Description of Other
Indebtedness,” “Management” and “Plan of Distribution,” insofar as they purport
to summarize the provisions of the laws and documents referred to therein, are
accurate summaries in all material respects.

 

16

 

 

(kkk)        Immediately after the consummation of transactions contemplated by
this Agreement, the Company will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company are not less than the total amount required to pay the probable
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) assuming the sale of the Notes as
contemplated by this Agreement, the Pricing Disclosure Package and the Offering
Memorandum, the Company is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature, (iv) the Company is not engaged in
any business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which the Company is engaged, and (v) the Company is not a defendant in any
civil action that would result in a judgment that the Company is or would become
unable to satisfy. In computing the amount of such contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

Any certificate signed by any officer of a Company Party and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by such
Company Party, jointly and severally, as to matters covered thereby, to each
Initial Purchaser.

 

3.            Purchase of the Notes by the Initial Purchasers, Agreements to
Sell, Purchase and Resell. 

 

(a)          The Company Parties, jointly and severally, hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchasers contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchasers and, upon the
basis of the representations, warranties and agreements of the Company Parties
herein contained and subject to all the terms and conditions set forth herein,
each Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 96.059% of the principal amount thereof, the
principal amount of Notes set forth opposite the name of such Initial Purchaser
in Schedule I hereto. The Company Parties shall not be obligated to deliver any
of the securities to be delivered hereunder except upon payment for all of the
securities to be purchased as provided herein.

 

(b)          Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Company that it will offer the Notes for sale
upon the terms and conditions set forth in this Agreement and in the Pricing
Disclosure Package. Each of the Initial Purchasers, severally and not jointly,
hereby represents and warrants to, and agrees with, the Company, on the basis of
the representations, warranties and agreements of the Company Parties, that such
Initial Purchaser: (i) is a QIB with such knowledge and experience in financial
and business matters as are necessary in order to evaluate the merits and risks
of an investment in the Notes; (ii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; and (iii) will not engage in any
directed selling efforts within the meaning of Rule 902 under the Securities
Act, in connection with the offering of the Notes. The Initial Purchasers have
advised the Company that they will offer the Notes to Eligible Purchasers at a
price initially equal to 99.059% of the principal amount thereof, plus accrued
interest, if any, from the date of issuance of the Notes. Such price may be
changed by the Initial Purchasers at any time without notice.

 

17

 

 

(c)          The Initial Purchasers have not nor, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Notes, will
not, use, authorize use of, refer to or distribute any material in connection
with the offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule III hereto, (iii) the Free Writing Offering Documents listed on
Schedule III hereto, (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in writing, or (v) any written
communication relating to or that contains the terms of the Notes or other
information that was included (including through incorporation by reference) in
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum.

 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c), 7(d) and 7(e) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

4.           Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Latham &
Watkins LLP, Houston, Texas at 9:00 A.M., Houston time, on August 27, 2014 (the
“Closing Date”). The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.

 

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds to an account designated by the Company, by
causing DTC to credit the Notes to the account of the Initial Purchasers at DTC.
The Notes will be evidenced by one or more global securities in definitive form
and will be registered in the name of Cede & Co. as nominee of DTC. The Notes to
be delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in Houston, Texas for inspection and packaging not later than 9:00
A.M., Houston time, on the Closing Date.

 

5.           Agreements of the Company Parties. The Company Parties, jointly and
severally, agree with each of the Initial Purchasers as follows:

 

(a)          The Company Parties will furnish to the Initial Purchasers, without
charge, within one business day of the date of the Offering Memorandum, such
number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.

 

18

 

 

(b)          The Company Parties will prepare the Offering Memorandum in a form
approved by the Initial Purchasers and will not make any amendment or supplement
to the Pricing Disclosure Package or to the Offering Memorandum of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

 

(c)          The Company Parties consent to the use of the Pricing Disclosure
Package and the Offering Memorandum in accordance with the securities or Blue
Sky laws of the jurisdictions in which the Notes are offered by the Initial
Purchasers and by all dealers to whom Notes may be sold, in connection with the
offering and sale of the Notes.

 

(d)          If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company Parties or in the
opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Memorandum in order to comply with any law, the Company Parties will forthwith
prepare an appropriate supplement or amendment thereto, and will expeditiously
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

 

(e)          Neither Company Party will make any offer to sell or solicitation
of an offer to buy the Notes that would constitute a Free Writing Offering
Document without the prior consent of the Representative, which consent shall
not be unreasonably withheld or delayed. If at any time following issuance of a
Free Writing Offering Document any event occurred or occurs as a result of which
such Free Writing Offering Document conflicts with the information in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or, when taken together with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
includes an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

 

(f)          Promptly from time to time to take such action as the Initial
Purchasers may reasonably request to qualify the Notes for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

19

 

 

(g)          For a period commencing on the date hereof and ending on the 180th
day after the date of the Offering Memorandum, the Company Parties agree not to,
directly or indirectly, (i) offer for sale, sell, or otherwise dispose of (or
enter into any transaction or device that is designed to, or would be expected
to, result in the disposition by any person at any time in the future of) any
debt securities of the Company substantially similar to the Notes or securities
convertible into or exchangeable for such debt securities of the Company, or
sell or grant options, rights or warrants with respect to such debt securities
of the Company or securities convertible into or exchangeable for such debt
securities of the Company, (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such debt securities of the Company, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of debt securities of the Company or other securities, in cash or
otherwise, (iii) file or cause to be filed a registration statement, including
any amendments, with respect to the registration of debt securities of the
Company substantially similar to the Notes or securities convertible,
exercisable or exchangeable into debt securities of the Company, or (iv)
publicly announce an offering of any debt securities of the Company
substantially similar to the Notes or securities convertible or exchangeable
into such debt securities, in each case without the prior written consent of the
Representative, on behalf of the Initial Purchasers, except in exchange for the
Exchange Notes and the Exchange Guarantee in connection with the Exchange Offer.

 

(h)          So long as any of the Notes are outstanding, the Company Parties
will furnish at their expense to the Initial Purchasers, and, upon request, to
the holders of the Notes and prospective purchasers of the Notes, the
information required by Rule 144A(d)(4) under the Securities Act (if any).

 

(i)          The Company Parties will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”

 

(j)          The Company Parties and their affiliates will not take, directly or
indirectly, any action designed to or that has constituted or that reasonably
could be expected to cause or result in the stabilization or manipulation of the
price of any security of the Company Parties in connection with the offering of
the Notes.

 

(k)          The Company Parties will use their best efforts to permit the Notes
to be eligible for clearance and settlement through DTC.

 

(l)          The Company Parties will not, and will not permit any of their
respective affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Notes that have been acquired by any of them, except for Notes
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

 

(m)          The Company Parties agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.

 

20

 

 

(n)          In connection with any offer or sale of the Notes, the Company
Parties will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their respective affiliates, as to whom the Company Parties make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S
under the Securities Act, and to comply with the offering restrictions
requirement of Regulation S of the Securities Act.

 

(o)          The Company Parties agree to comply with all the terms and
conditions of the Registration Rights Agreement and all agreements set forth in
the representation letters of the Company Parties to DTC relating to the
approval of the Notes by DTC for “book entry” transfer.

 

(p)          The Company Parties will do and perform all things required or
necessary to be done and performed under this Agreement by them prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.

 

6.           Expenses. Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company Parties,
jointly and severally, agree to pay all expenses, costs, fees and taxes incident
to and in connection with: (a) the preparation, printing, filing and
distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits and one or more versions of the Preliminary Offering
Memorandum and the Offering Memorandum for distribution in Canada, including in
the form of a Canadian “wrapper” (including related fees and expenses of
Canadian counsel to the Initial Purchasers)) and all amendments and supplements
thereto (including the fees, disbursements and expenses of the Company Parties’
accountants and counsel and of Latham & Watkins LLP, counsel to the Initial
Purchasers); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
the Registration Rights Agreement, the Collateral Documents, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (including the fees, disbursements and expenses of the Company Parties’
counsel and of Latham & Watkins LLP, counsel to the Initial Purchasers); (c) the
issuance and delivery by the Company of the Notes and by the Guarantor of the
Guarantee and any taxes payable in connection therewith; (d) the qualification
of the Notes and the Exchange Notes for offer and sale under the securities or
Blue Sky laws of the several states and any foreign jurisdictions as the Initial
Purchasers may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers); (h) the rating of the Notes and
the Exchange Notes; (i) the obligations of the Trustee or the Collateral Agent,
and any of their respective agents or counsel in connection with the Indenture,
the Notes, the Guarantee, the Exchange Notes and the Exchange Guarantee; (j) the
performance by the Company Parties of their other obligations under this
Agreement; and (k) all travel expenses (including expenses related to chartered
aircraft) of each Initial Purchaser and the Company’s officers and employees and
any other expenses of each Initial Purchaser and the Company in connection with
attending or hosting meetings with prospective purchasers of the Notes, and
expenses associated with any electronic road show.

 

21

 

 

7.           Conditions to Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company Parties contained herein, to the performance by the
Company Parties of their respective obligations hereunder, and to each of the
following additional terms and conditions:

 

(a)          The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package,
any Free Writing Offering Document or the Offering Memorandum, or any amendment
or supplement thereto, contains an untrue statement of a fact which, in the
opinion of Latham & Watkins LLP, counsel to the Initial Purchasers, is material
or omits to state a fact which, in the opinion of such counsel, is material and
is necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading.

 

(b)          All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantee,
the Exchange Notes, the Exchange Guarantee, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company Parties shall have furnished
to such counsel all documents and information that they may reasonably request
to enable them to pass upon such matters.

 

(c)          Baker Hostetler LLP shall have furnished to the Initial Purchasers
its written opinion, as counsel to the Company Parties, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A
hereto.

 

(d)          Lathrop & Gage LLP, North Dakota and Montana counsel, shall have
furnished to the Initial Purchasers its written opinion, as special counsel to
the Company Parties, addressed to the Initial Purchasers and dated the Closing
Date, in form and substance reasonably satisfactory to the Initial Purchasers,
substantially in the form of Exhibit B hereto.

 

(e)          The Initial Purchasers shall have received from Latham & Watkins
LLP, counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.

 

22

 

 

(f)          At the time of execution of this Agreement, the Initial Purchasers
shall have received from Hein a letter, in form and substance satisfactory to
the Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent registered public accountants
with respect to the Company and its subsidiaries within the meaning of the
Securities Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and (ii)
stating, as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(g)          With respect to the letter of Hein referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a “bring-down letter” of such accountants,
addressed to the Initial Purchasers and dated the Closing Date (i) confirming
that they are independent registered public accountants with respect to the
Company and its subsidiaries within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Memorandum, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

 

(h)          Since the date of the latest audited financial statements included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, (i) neither the Company nor any of its subsidiaries shall have
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, or (ii) there shall
not have been any change in the capital stock or long-term debt of the Company
or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries, taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, individually or in
the aggregate, in the judgment of the Representative, so material and adverse as
to make it impracticable or inadvisable to proceed with the offering, sale or
the delivery of the Notes being delivered on the Closing Date on the terms and
in the manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.

 

23

 

 

(i)          At the time of execution of this Agreement, the Initial Purchasers
shall have received from Ryder Scott an initial letter (the “initial Ryder Scott
letter”), in form and substance satisfactory to the Initial Purchasers,
addressed to the Initial Purchasers and dated the date hereof and a subsequent
letter dated as of the Closing Date, which such letter shall cover the period
from any initial Ryder Scott letter to the Closing Date, confirming that they
are independent with respect to the Company and stating the conclusions and
findings of such firm with respect to oil and natural gas reserve estimates of
the Company as is customary to initial purchasers in connection with similar
transactions.

 

(j)          At the time of execution of this Agreement, the Initial Purchasers
shall have received from MHA an initial letter (the “initial MHA letter”), in
form and substance satisfactory to the Initial Purchasers, addressed to the
Initial Purchasers and dated the date hereof and a subsequent letter dated as of
the Closing Date, which such letter shall cover the period from any initial MHA
letter to the Closing Date, confirming that they are independent with respect to
the Company and stating the conclusions and findings of such firm with respect
to oil and natural gas reserve estimates of the Company as is customary to
initial purchasers in connection with similar transactions.

 

(k)          The Company Parties shall have furnished or caused to be furnished
to the Initial Purchasers dated as of the Closing Date a certificate of the
Chief Executive Officer and Chief Financial Officer of the Company and the
Guarantor, or other officers satisfactory to the Initial Purchasers, as to such
matters as the Representative may reasonably request, including, without
limitation, a statement:

 

(i)          That the representations, warranties and agreements of the Company
Parties in Section 2 are true and correct on and as of the Closing Date, and the
Company has complied with all its agreements contained herein and satisfied all
the conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date;

 

(ii)         That they have examined the Pricing Disclosure Package and the
Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure Package,
as of the Applicable Time, and the Offering Memorandum, as of its date and as of
the Closing Date, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum; and

 

(iii)        To the effect of Section 7(h) (provided that no representation with
respect to the judgment of the Representative need be made) and Section 7(l).

 

24

 

 

(l)          Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement there shall not have occurred any of the
following: (i) downgrading shall have occurred in the rating accorded the
Company’s debt securities by any “nationally recognized statistical rating
organization,” as that term is used by the Commission in Section 15E under the
Exchange Act, or (ii) such organization shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities.

 

(m)          The Collateral Agent shall have received, and the Representative
shall have received a copy of:

 

(i)          appropriately completed copies, which have been duly authorized for
filing by the appropriate person, of UCC-1 financing statements or equivalent
filings naming each Company Party as debtor and the Collateral Agent as the
secured party covering the Collateral to be filed under the UCC of all
jurisdictions as may be necessary to perfect the security interests of the
Collateral Agent in any Collateral held by either Company Party to the extent
that such security interests can be perfected by the filing of a UCC-1 financing
statement, securing the obligations of the Company Parties with respect to the
Notes;

 

(ii)         appropriately completed copies, which have been duly authorized for
filing by the appropriate person, of UCC-3 termination statements or equivalent
filings, if any, necessary to terminate existing UCC-1 financing statements
filed to perfect liens (other than Permitted Prior Liens) of any person in any
Collateral held by any Company Party;

 

(iii)        certified copies of UCC Requests for Information or copies (Form
UCC-11), or a similar search report certified by a party acceptable to the
Collateral Agent, dated a date reasonably prior to the Closing Date, listing all
effective UCC-1 financing statements which name any Company Party (under its
present name and any previous names) as the debtor, together with copies of such
financing statements (none of which shall cover any Collateral described in any
Collateral Document, other than such UCC-1 financing statements that evidence
Permitted Prior Liens or liens referred to in the UCC-3 termination statements
to be delivered); and

 

(iv)        such other documents with respect to any Collateral held by any
Company Party as the Collateral Agent may reasonably request pursuant to the
execution and delivery of the Guaranty and Collateral Agreement.

 

(n)          The Representative shall be satisfied that (i) the liens on the
Collateral granted in favor of the Collateral Agent for the benefit of the
holders of the Notes and the Guarantees are of the priority described in the
Offering Memorandum; and (ii) no lien or other encumbrance exists on any of the
Collateral other than the liens created under the Collateral Documents in favor
of the Collateral Agent for the benefit of the holders of the Notes and the
Guarantee and the Permitted Prior Liens, in each case, subject in priority to
the Permitted Prior Liens and liens to be released simultaneously with the
consummation of the transactions contemplated hereby.

 

25

 

 

(o)          At the Closing Date, all the parties thereto shall have executed
and delivered, and the Representative shall have received an original copy of,
each of the Collateral Documents and the Intercreditor Agreement, each of which
agreements shall have, in all material respects, the terms and conditions as
described in the Offering Memorandum.

 

(p)          The Notes shall be eligible for clearance and settlement through
DTC.

 

(q)          The Company Parties shall have executed and delivered the
Registration Rights Agreement, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company Parties.

 

(r)          The Company Parties, the Trustee and the Collateral Agent shall
have executed and delivered the Indenture, and the Initial Purchasers shall have
received an original copy thereof, duly executed by the Company Parties, the
Trustee and the Collateral Agent.

 

(s)          Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement there shall not have occurred any of the
following: (i) (A) trading in securities generally on any securities exchange
that has registered with the Commission under Section 6 of the Exchange Act
(including the New York Stock Exchange, NYSE MKT, The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market), or (B) trading
in any securities of the Company on any exchange or in the over-the-counter
market, shall, in the case of either (A) or (B), have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred such a material
adverse change in general economic, political or financial conditions,
including, without limitation, as a result of terrorist activities after the
date hereof (or the effect of international conditions on the financial markets
in the United States shall be such), or any other calamity or crisis either
within or outside the United States, in each case, as to make it, in the
judgment of the Representative, impracticable or inadvisable to proceed with the
offering, sale or delivery of the Notes being delivered on the Closing Date on
the terms and in the manner contemplated in the Offering Memorandum or that, in
the judgment of the Representative, could materially and adversely affect the
financial markets or the markets for the Notes and other debt securities.

 

(t)          There shall exist at and as of the Closing Date no condition that
would constitute a default (or an event that with notice or the lapse of time,
or both, would constitute a default) under the Indenture.

 

(u)          On or prior to the Closing Date, the Company Parties shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

 

26

 

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.           Indemnification and Contribution.

 

(a)          The Company Parties hereby agree, jointly and severally, to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof (including, but not limited
to, any loss, claim, damage, liability or action relating to purchases and sales
of Notes), to which such Initial Purchaser, affiliate, director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company or the
Guarantor (or based upon any written information furnished by the Company or the
Guarantor) specifically for the purpose of qualifying any or all of the Notes
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or the Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by such Initial Purchaser, affiliate,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company Parties shall not be liable in any such case to the extent that
any such loss, claim, damage, liability or action arises out of, or is based
upon, any untrue statement or alleged untrue statement or omission or alleged
omission made in any Preliminary Offering Memorandum, the Pricing Disclosure
Package or Offering Memorandum, or in any such amendment or supplement thereto,
or in any Blue Sky Application or in any Marketing Materials, in reliance upon
and in conformity with written information concerning such Initial Purchaser
furnished to the Company through the Representative by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information consists
solely of the information specified in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that the Company Parties may otherwise
have to any Initial Purchaser or to any affiliate, director, officer, employee
or controlling person of such Initial Purchaser.

 

27

 

 

(b)          Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, the Guarantor, each of their respective
officers and employees, each of their respective directors and affiliates, and
each person, if any, who controls the Company or the Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof, to which the Company, the Guarantor or any such
director, officer, affiliate, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document, Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or in any amendment or supplement thereto,
(B) in any Blue Sky Application, or (C) in any Marketing Materials, or (ii) the
omission or alleged omission to state in any Free Writing Offering Document,
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company through the Representative by or on
behalf of such Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company, the Guarantor or any such director,
officer, affiliate, employee or controlling person.

 

28

 

 

(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under paragraphs (a) or (b) above. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company Parties under this Section 8, if (i) the Company Parties and
the Initial Purchasers shall have so mutually agreed; (ii) the Company Parties
have failed within a reasonable time to retain counsel reasonably satisfactory
to the Initial Purchasers; (iii) the Initial Purchasers and their respective
directors, officers, employees and controlling persons shall have reasonably
concluded, based on the advice of counsel, that there may be legal defenses
available to them that are different from or in addition to those available to
the Company Parties; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the Initial Purchasers or their respective
directors, officers, employees or controlling persons, on the one hand, and the
Company Parties, on the other hand, and representation of both sets of parties
by the same counsel would present a conflict due to actual or potential
differing interests between them, and in any such event the fees and expenses of
such separate counsel shall be paid by the Company Parties and the Company
Parties shall no longer have the right to assume the defense of any such claim
or action. No indemnifying party shall (x) without the prior written consent of
the indemnified parties (which consent shall not be unreasonably withheld),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party,
or (y) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(a) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement.

 

29

 

 

(d)          If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a) or 8(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the Company
Parties, on the one hand, and the Initial Purchasers, on the other, from the
offering of the Notes, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company Parties, on the one hand, and the Initial
Purchasers, on the other, with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company Parties, on the one hand, and the Initial Purchasers, on
the other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Notes purchased
under this Agreement (before deducting expenses) received by the Company
Parties, on the one hand, and the total discounts and commissions received by
the Initial Purchasers with respect to the Notes purchased under this Agreement,
on the other hand, bear to the total gross proceeds from the offering of the
Notes under this Agreement as set forth on the cover page of the Offering
Memorandum. The relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
Parties, or the Initial Purchasers, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. For purposes of the preceding two sentences, the net
proceeds deemed to be received by the Company shall be deemed to be also for the
benefit of the Guarantor, and information supplied by the Company shall also be
deemed to have been supplied by the Guarantor. The Company Parties and the
Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale to Eligible Purchasers of the Notes initially purchased by it exceeds the
amount of any damages that such Initial Purchaser has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute as provided
in this Section 8(d) are several in proportion to their respective purchase
obligations and not joint.

 

(e)          The Initial Purchasers severally confirm and the Company Parties
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth in the second, seventh, eighth and
ninth paragraphs of the section entitled “Plan of Distribution” in the Pricing
Disclosure Package and the Offering Memorandum are correct and constitute the
only information concerning such Initial Purchasers furnished in writing to the
Company Parties by or on behalf of the Initial Purchasers specifically for
inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum or in any amendment or supplement thereto or in any
Blue Sky Application or in any Marketing Materials.

 

30

 

  

9.            Defaulting Initial Purchasers.

 

(a)          If, on the Closing Date, any Initial Purchaser defaults in its
obligations to purchase the Notes that it has agreed to purchase under this
Agreement, the remaining non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Notes by the non-defaulting Initial
Purchasers or other persons satisfactory to the Company on the terms contained
in this Agreement. If, within 36 hours after any such default by any Initial
Purchaser, the non-defaulting Initial Purchasers do not arrange for the purchase
of such Notes, then the Company shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Notes on such terms. In the event that
within the respective prescribed periods, the non-defaulting Initial Purchasers
notify the Company that they have so arranged for the purchase of such Notes, or
the Company notifies the non-defaulting Initial Purchasers that it has so
arranged for the purchase of such Notes, either the non-defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Pricing Disclosure Package or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
requires otherwise, any party not listed in Schedule I hereto that, pursuant to
this Section 9, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.



 



(b)          If, after giving effect to any arrangements for the purchase of the
Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased
does not exceed one-eleventh of the aggregate principal amount of all the Notes,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the principal amount of Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser's pro rata share (based
on the principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

 

(c)          If, after giving effect to any arrangements for the purchase of the
Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased
exceeds one-eleventh of the aggregate principal amount of all the Notes, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section 9 shall be without liability on the part of the Company Parties,
except that the Company Parties will continue to be liable for the payment of
expenses as set forth in Sections 6 except that the provisions of Section 8
shall not terminate and shall remain in effect.

 

(d)          Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company Parties or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.          Termination. The obligations of the Initial Purchasers hereunder
may be terminated by the Initial Purchasers by notice given to and received by
the Company prior to delivery of and payment for the Notes if, prior to that
time, any of the events described in Sections 7(h), 7(l) or 7(s) shall have
occurred or if the Initial Purchasers shall decline to purchase the Notes for
any reason permitted under this Agreement.

 

31

 

 

11.           Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:

 

(a)          if to any Initial Purchasers, shall be delivered or sent by hand
delivery, mail, overnight courier or facsimile transmission to GMP Securities
L.L.C., 331 Madison Ave., 12th Floor, New York City, New York 10017, Attention:
Debt Capital Markets (Fax: (416) 943-6160), with a copy to Latham & Watkins LLP,
811 Main Street, Suite 3700, Houston, Texas 77002, Attention: David J. Miller
(Fax: (713) 546-5401); or

 

(b)          if to the Company Parties, shall be delivered or sent by hand
delivery, mail, overnight courier or facsimile transmission to American Eagle
Energy Corporation, 2549 W. Main Street, Suite 202, Littleton, Colorado, 80120,
Attention: Marty Beskow (Fax: (303) 798-5767), with a copy to Baker Hostetler
LLP, 600 Anton Blvd., Suite 900, Costa Mesa, California 92626, Attention:
Randolf W. Katz (Fax: (714) 966-8802).

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

12.          Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company
Parties and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company
Parties contained in this Agreement shall also be deemed to be for the benefit
of affiliates, directors, officers and employees of the Initial Purchasers and
each person or persons, if any, controlling any Initial Purchaser within the
meaning of Section 15 of the Securities Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 12, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

 

13.         Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company Parties and the
Initial Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them.

 

14.         Definition of the Terms “Business Day,” “Affiliate,” and
“Subsidiary.” For purposes of this Agreement, (a) “business day” means any day
on which the New York Stock Exchange, Inc. is open for trading, and (b)
“affiliate” and “subsidiary” have the meanings set forth in Rule 405 under the
Securities Act.

 

15.         Governing Law & Venue. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Each Company
Party and each of the Initial Purchasers agree that any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waives any objection that such
party may now or hereafter have to the laying of venue of any such proceeding,
and irrevocably submits to the exclusive jurisdiction of such courts in any
suit, action or proceeding.

 

32

 

 

16.         Waiver of Jury Trial. The Company and each of the Initial Purchasers
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

17.         No Fiduciary Duty. The Company Parties acknowledge and agree that in
connection with this offering, or any other services the Initial Purchasers may
be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company Parties
and any other person, on the one hand, and the Initial Purchasers, on the other,
exists; (b) the Initial Purchasers are not acting as advisors, expert or
otherwise, to the Company Parties, including, without limitation, with respect
to the determination of the purchase price of the Notes, and such relationship
between the Company Parties, on the one hand, and the Initial Purchasers, on the
other, is entirely and solely commercial, based on arms-length negotiations; (c)
any duties and obligations that the Initial Purchasers may have to the Company
Parties shall be limited to those duties and obligations specifically stated
herein; (d) the Initial Purchasers and their respective affiliates may have
interests that differ from those of the Company Parties; and (e) the Company
Parties have consulted their own legal and financial advisors to the extent they
deemed appropriate. The Company Parties hereby waive any claims that the Company
Parties may have against the Initial Purchasers with respect to any breach of
fiduciary duty in connection with the Notes.

 

18.         Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

19.         Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

33

 

 

If the foregoing correctly sets forth the agreement among the Company Parties
and the Initial Purchasers, please indicate your acceptance in the space
provided for that purpose below.

 

  Very truly yours,       American Eagle Energy Corporation         By: /s/ Brad
Colby     Name:  Brad Colby   Title:  President       AMZG, Inc.         By: /s/
Brad Colby   Name:  Brad Colby   Title:  President

 

[Purchase Agreement Signature Page]

 

 

 

 

Accepted:       GMP Securities L.P.   Canaccord Genuity Inc.   Global Hunter
Securities, LLC   Johnson Rice & Company L.L.C.       By: GMP Securities L.P.,
as Authorized Representative     By: /s/ Ross Prokopy       Name:  Ross Prokopy
      Title:  Managing Director  

 

[Purchase Agreement Signature Page]

 

 

 

 

SCHEDULE I

 

   Principal     Amount of     Notes     to be  Initial Purchasers  Purchased 
GMP Securities L.P..  $122,500,000  Canaccord Genuity Inc..   17,500,000  Global
Hunter Securities, LLC.   17,500,000  Johnson Rice & Company L.L.C. 
 17,500,000  Total  $175,000,000 

 

 

 

 

Schedule II

 

[tex10-29_pg37a.jpg] 

 

American Eagle Energy Corporation

US$175,000,000 11.000% Senior Secured Notes due 2019

 

August 13, 2014

 

Pricing Supplement

 

Pricing Supplement dated August 13, 2014 to the Preliminary Offering Memorandum
dated August 4, 2014 (the “Preliminary Offering Memorandum”) of American Eagle
Energy Corporation (the “Company”). This Pricing Supplement is qualified in its
entirety by reference to the Preliminary Offering Memorandum. The information in
this Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Pricing Supplement but not defined have the
meanings given them in the Preliminary Offering Memorandum.

 

Issuer American Eagle Energy Corporation     Title of Securities 11.000% Senior
Secured Notes due 2019     Aggregate Principal Amount US$175,000,000     Use of
Proceeds Estimated net proceeds to the Company from the offering will be
approximately $167.6 after deducting the initial purchasers’ discounts and
commissions and estimated fees. The Company expects to use the net proceeds to
repay its existing credit facility in full, with the remainder to be used for
general corporate purposes.     Distribution 144A/Regulation S with registration
rights     Maturity Date September 1, 2019     Issue Price 99.059%     Coupon
11.000%     Yield to Maturity 11.250%     Benchmark Treasury 1.625% due July 31,
2019     Spread to Benchmark Treasury 966.94 basis points     Interest Payment
Dates March 1 and September 1 of each year, beginning on March 1, 2015    
Ratings* Caa1 (Moody’s)/ CCC (S&P)     Trade Date August 13, 2014

 

[tex10-29_pg37b.jpg] 

 

 

 

 

Settlement Date

August 27, 2014 (T+10)

 

We expect that delivery of the Notes will be made against payment therefor on or
about the 10th business day following the date of confirmation of orders with
respect to the Notes (this settlement cycle being referred to as “T+10”). Under
Rule 15c6-1 of the Commission under the Exchange Act, trades in the secondary
market generally are required to settle in three business days, unless the
parties to any such trade expressly agree otherwise. Accordingly, purchasers who
wish to trade the Notes before the Notes are delivered will be required, by
virtue of the fact that the Notes initially will settle in T+10, to specify an
alternative settlement cycle at the time of any such trade to prevent a failed
settlement. Purchasers of the Notes who wish to trade the Notes before their
delivery should consult their own advisor.

    Make-Whole Redemption Make-whole redemption at Treasury Rate + 50 basis
points prior to September 1, 2016     Optional Redemption On or after September
1, 2016, at the following redemption prices (expressed as a percentage of
principal amount), plus accrued and unpaid interest, if any, on the Notes
redeemed during the twelve-month period indicated beginning on September 1 of
the years indicated below:

 

  Year   Price                   2016   108.250 %                 2017   105.500
%                 2018 and thereafter   100.000 %  

 

Equity Clawback Up to 35% at 111.000% prior to September 1, 2016     Change of
Control 101% plus accrued and unpaid interest     Security The notes and related
note guarantee will be secured by a first-priority security interest (subject to
certain permitted liens, including liens securing the new senior credit facility
to the extent of the value of the collateral secured thereby) on substantially
all oil and natural gas properties and other assets, subject to certain
exceptions.     Sole Book-Running Manager GMP Securities L.P.     Co-Managers

Canaccord Genuity Inc.

Global Hunter Securities, LLC

Johnson Rice & Company L.L.C.

    CUSIP Numbers

Rule 144A: 02554F AA0

 

Regulation S: U02564 AA7

 

[tex10-29_pg37b.jpg] 

 

 

 

 

ISIN Numbers

Rule 144A: US02554FAA03

 

Regulation S: USU02564AA70

    Denominations Minimum denominations of $2,000 and integral multiples of
$1,000 in excess thereof

 

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

 



 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

[tex10-29_pg37b.jpg] 

 

 

 

 

SCHEDULE III

 

A.           None.

 

B.           None.

 

 

 

 

Exhibit A

 

Company Counsel Opinion

 

Based on and subject to the assumptions to be stated in our opinion letter, and
subject to the qualifications and limitations to be stated in our opinion
letter, we are of the opinion that:

 

(1)Each Company Party is validly existing and in good standing as a corporation
under the laws of the State of Nevada and is duly qualified to do business and
in good standing as a foreign corporation in each jurisdiction and as of the
dates listed above in paragraphs [__], [__],[__],[__] and [__] of this opinion
letter. Each Company Party has the requisite corporate power and authority under
Chapter 78 of the Nevada Revised Statutes (the “Nevada General Corporation
Law”), the Company Articles, the Guarantor Articles, the Company Bylaws, and the
Guarantor Bylaws necessary to own or hold its properties and to conduct the
business in which it is engaged as described in the Pricing Disclosure Package
and the Offering Memorandum.

 

(2)No registration under the Securities Act of the Notes or the Guarantee, and
no qualification of the Indenture under the Trust Indenture Act with respect
thereto, is required for the sale of the Notes and the Guarantee to you as
contemplated by the Purchase Agreement or for the initial resale of Notes by you
in the Exempt Resales, assuming (i) the accuracy of the Initial Purchasers’
representations in the Purchase Agreement and (ii) the accuracy of the Company
Parties’ representations in the Agreement.

 

(3)Each Company Party has all requisite corporate power and authority under the
Nevada General Corporation Law, the Company Articles, the Guarantor Articles,
the Company Bylaws, and the Guarantor Bylaws to execute, deliver, and perform
its respective obligations under the Purchase Agreement, the Registration Rights
Agreement, and the Indenture.

 



(4) The Purchase Agreement has been duly authorized, executed, and delivered by
each Company Party.

 

(5)The Indenture has been duly authorized by all necessary corporate action of
each Company Party and has been duly executed and delivered by each Company
Party. The Indenture, including the Guarantee contained therein, is the legally
valid and binding agreement of each Company Party, enforceable against it in
accordance with its terms.

 

(6)Each of the Collateral Documents and the Intercreditor Agreement has been
duly authorized by all necessary corporate action of each Company Party and has
been duly executed and delivered by each Company Party. Each of the Collateral
Documents (other than the Mortgages) and the Intercreditor Agreement is the
legally valid and binding obligation of each Company Party, enforceable against
it in accordance with their terms.

 

(7)The Notes have been duly authorized by all necessary corporate action of the
Company and, when executed, issued and authenticated in accordance with the
terms of the Indenture and delivered to and paid for by you in accordance with
the terms of the Purchase Agreement, will be the legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

Exhibit A-1

 

 

(8)The Guarantee has been duly authorized by all necessary corporate action of
the Guarantor and, when the Notes have been executed, issued and authenticated
in accordance with the terms of the Indenture and delivered to and paid for by
you in accordance with the terms of the Purchase Agreement, will be the legally
valid and binding obligations of the Guarantor, enforceable against the
Guarantor in accordance with its terms.

 

(9)The Exchange Notes have been duly authorized by the Company, and the
Guarantee of the Exchange Notes has been duly authorized by the Guarantor.

 

(10)The Registration Rights Agreement has been duly authorized, executed and
delivered by each Company Party and is the legally valid and binding agreement
of each Company Party, enforceable against such Company Party in accordance with
its terms.

 

(11)The Mortgages, solely to the extent governed by the laws of the State of New
York, are enforceable against each Company Party in accordance with their
respective terms; provided, however, that we express no opinion with respect to
any provisions of the Mortgages pertaining to the enforceability of any security
interest, pledge, lien, mortgage, or other similar interest in real property
that purport to be created by the Mortgages, the exercise of remedies provided
by the laws of any state (other than the State of New York) in which the
Mortgaged Property (as defined in the Mortgages) is located, the foreclosure of
the Mortgages with respect to any Mortgaged Property constituting real property
or rights, titles, interests and estates therein, the appointment of receiver
with respect to any Mortgaged Property constituting real property or rights,
titles, interests and estates therein, or other in rem type actions with respect
to any Mortgaged Property constituting real property or rights, titles,
interests and estates therein.

 

(12)The execution and delivery of the Notes, the Guarantee, the Exchange Notes,
the Exchange Guarantee, the Indenture, the Registration Rights Agreement and the
Purchase Agreement and the issuance and sale of the Notes by the Company and the
Guarantee by the Guarantor, in each case to you and the other Initial Purchasers
pursuant to the Purchase Agreement, do not on the date hereof:

 

(i)violate the Company Articles, the Company Bylaws, the Guarantor Articles, or
the Guarantor Bylaws; or

 

(ii)result in the breach of or a default under any of the agreements of the
Company Parties filed as exhibits to the periodic reports filed by the Company
with the Commission pursuant to the Exchange Act that are listed in (a) Schedule
1 hereto or (b) Schedule 2 hereto; or

 

(iii)violate (a) the Nevada General Corporation Law or any federal statute,
rule, or regulation or (b) any court or governmental orders, writs, judgments,
or decrees, applicable, in the case of either (a) or (b), to the Company
Parties; or

 

Exhibit A-2

 

 

(iv)require any consents, approvals, or authorizations to be obtained by the
Company Parties from, or any registrations, declarations or filings to be made
by the Company Parties with, any governmental authority under the Nevada General
Corporation Law or any federal statute, rule, or regulation applicable to any
Company Party that have not been obtained or made;

 

except in the case of clauses (ii)(b) or (iii)(b) above, for such breach,
default, or violation that would not, individually or in the aggregate, be
reasonably expected to have a material adverse effect on the financial
condition, business, or results of operations of the Company Parties, taken as a
whole.

 

(13)The provisions of the Collateral Documents are sufficient to create in favor
of the Collateral Agent, for the benefit of itself and the holders of the Notes,
a security interest in the right, title, and interest of each Company Party in
and to the Collateral (as defined in the Collateral Documents) described therein
in which a security interest can be created exclusively under Article 9 of the
Uniform Commercial Code as in effect in the State of New York (the “New York
UCC”). Upon the due execution and delivery of the Collateral Documents by the
parties thereto, a security interest in favor of the Collateral Agent, for the
benefit of itself and the holders of the Notes, attaches to the right, title,
and interest of each Company Party in and to the Collateral described in the
Collateral Documents in which a security interest can be created under Article 9
of the New York UCC.

 

(14)The provisions of the Pledge Agreement are sufficient to create in favor of
the Collateral Agent, for the benefit of itself and the holders of the Notes, a
security interest in the right, title, and interest of each Company Party in and
to the Collateral (as defined in the Pledge Agreement) described therein in
which a security interest can be created exclusively under Article 9 of the New
York UCC. Upon the due execution and delivery of the Pledge Agreement by the
parties thereto, a security interest in favor of the Collateral Agent, for the
benefit of itself and the holders of the Notes, attaches to the right, title,
and interest of the each Company Party in and to the Collateral described in the
Pledge Agreement in which a security interest can be created under Article 9 of
the New York UCC.

 

(15)When the UCC-1 Financing Statements are duly filed in the office of the
Secretary of State of the State of Nevada and all required filing fees are paid,
the UCC-1 Financing Statements will be sufficient to perfect a security interest
in favor of the Collateral Agent, for the benefit of itself and the holders of
the Notes, in the right, title, and interest of each Company Party in and to the
Collateral described in the Collateral Documents and the UCC-1 Financing
Statements in which a security interest may be perfected under Article 9 of the
Uniform Commercial Code as in effect in the State of Nevada (the “Nevada UCC”)
by filing financing statements in the office of the Secretary of State of the
State of Nevada.

 

Exhibit A-3

 

 

(16)Upon the delivery to the Collateral Agent in the State of New York of
certificates evidencing each pledged equity interest (as described in the
Guaranty and Collateral Agreement) constituting a “certificated security” (as
defined in Section 8-102(a) of the New York UCC), together with a stock power
executed in blank with respect thereto, and assuming the Collateral Agent was
without notice of any adverse claim (as such term is used in Section 8-102(a) of
the New York UCC) prior to taking possession, the Collateral Agent will possess
a perfected security interest in such pledged equity interest evidenced by the
certificates so delivered to the extent that an interest can be perfected
therein by the possession of such certificated securities in the State of New
York. Upon the due execution and delivery of the Mortgages by the parties
thereto, a security interest in favor of the Collateral Agent, for the benefit
of itself and the holders of the Notes, attaches to the right, title, and
interest of each Company Party in and to the Collateral described in the
Mortgages in which a security interest can be created under Article 9 of the New
York UCC and solely to the extent the New York UCC is applicable thereto.

 

(17)Under the Nevada UCC, the execution and delivery by the parties thereto of
each Control Agreement is sufficient to perfect the security interest of the
Collateral Agent in each deposit account of the Company Parties identified on
Exhibit A of each respective Control Agreement.

 

(18)The transactions contemplated by the Purchase Agreement do not violate
Regulations T, U, or X of the Board of Governors of the Federal Reserve System.

 

(19)No Company Party is, and after giving effect to the offer and sale of the
Notes and the application of the proceeds therefrom as described under “Use of
Proceeds” in each of the Pricing Disclosure Package and the Offering Memorandum,
will be, an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

 

(20)The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of Notes,” insofar as they purport to
constitute a summary of the terms of the Indenture, the Notes, the Registration
Rights Agreement and the Guarantee, are accurate in all material respects.

 

(21)The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Business—Hydraulic Stimulation,”
“Business—Government Regulations,” “Certain Transactions with Related Parties,”
“Management,” and “Description of Other Indebtedness,” insofar as they purport
to constitute summaries of the terms of statutes, rules, or regulations, legal
and governmental proceedings, or contracts and other documents, constitute
accurate summaries of the terms of such statutes, rules, and regulations, legal
and governmental proceedings, and contracts and other documents in all material
respects.

 

(22)Based solely upon a review on August [__], 2014 of certificates representing
outstanding shares of capital stock of, and stock transfer records for, AMZG,
Inc., all of the outstanding shares of capital stock of AMZG, Inc. were owned of
record on that date by the Company.

 

(23)To our knowledge, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
or assets of the Company or any of its subsidiaries is the subject that could,
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
to our knowledge, no such proceedings are threatened or contemplated by
governmental authorities or others.

 

Exhibit A-4

 

 

(24)The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations,”
insofar as they purport to constitute summaries of matters of United States
federal tax law and regulations or legal conclusions with respect thereto,
constitute accurate summaries of the matters described therein in all material
respects.

 

In rendering such opinions, we may state that we express no opinion as to the
laws of any jurisdiction other than the respective laws of the State of Nevada
and the State of New York and the law of the United States of America, in each
case as applicable and in effect on the date hereof, and that our opinions are
limited to those laws, rules, regulations, and judicial decisions that, in our
experience, are normally applicable to transactions of the type contemplated by
the Purchase Agreement and that we have deemed necessary to render the opinions
contained herein.

 

We shall also furnish to the Initial Purchasers a written statement1 addressed
to the Initial Purchasers and dated the Closing Date, to the effect that (y) we
have acted as counsel to the Company in connection with the sale to GMP
Securities L.P. and the several Initial Purchasers for whom GMP Securities L.P.
is acting as representative by the Company of $175,000,000 in aggregate
principal amount of the Notes and the Guarantee by the Guarantor pursuant to the
Purchase Agreement, and (z) based on our participation, review, and reliance as
described in our opinion letter, no facts came to our attention that caused us
to believe that:

 

(a)          the Pricing Disclosure Package, as of the Applicable Time,
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; or

 

(b)          the Offering Memorandum, as of its date or as of the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading,

 

except that in each case we shall express no opinion with respect to the
financial statements (or related notes or schedules thereto) or other financial
or accounting data or oil and natural gas reserve information contained or
incorporated by reference in or omitted from the Pricing Disclosure Package and
the Offering Memorandum. The foregoing opinions and statement shall be qualified
by a statement to the effect that we are not passing upon and we do not assume
any responsibility for the accuracy, completeness, or fairness of the statements
contained in the Pricing Disclosure Package or the Offering Memorandum,
including the documents incorporated by reference therein, and we make no
representation that we have independently verified the accuracy, completeness,
or fairness of such statements, except to the extent set forth in paragraphs
(13), (14) and (17) above.

 



 

1 To be delivered in a separate negative assurance letter.

 

Exhibit A-5

 

 

Exhibit B

 

North Dakota and Montana Counsel Opinion

 

August __, 2014

 

GMP Securities L.P., as representative for the initial purchasers

331 Madison Avenue, 12th Floor

New York, New York 10017

 

Re:Mortgage - Collateral Real Estate Mortgage, Deed of Trust, Indenture,
Security Agreement, Fixture Filing, As-Extracted Collateral Filing, Financing
Statement and Assignment of Production dated as of August ___, 2014, together
with all schedules and exhibits in respect thereof ("Mortgages"), by American
Eagle Energy Corporation, a Nevada corporation and AMZG, Inc., a Nevada
corporation, collectively “Mortgagors” (collectively referred to hereinafter as
the "Companies") for the benefit of U.S. Bank National Association, as trustee
and collateral agent under that certain indenture dated [____________], 2014
governing the [_________]$ Senior Secured Notes due 2019 of American Eagle
Energy Corporation.

 

Ladies and Gentlemen:

 

We have acted as special North Dakota and Montana counsel for the Companies, in
connection with the form of the Mortgages and the UCC-1 Financing Statements as
well as the UCC-1A Financing Statements described on Schedule 1 attached hereto
(along with the Indenture, collectively the "Transaction Documents"). The
Mortgages are attached hereto on Schedule 2, with the Certificates of Good
Standing for the Companies set forth on Schedule 3. In rendering the opinions
set forth herein, we have examined originals or executed copies of the
Transaction Documents. Capitalized terms used but not defined in this opinion
letter (this "Opinion") or on Schedules 1, 2 and 3 hereto have the meanings
given them in the Mortgages.

 

We have also examined original counterparts or photostatic or certified copies
of all other instruments, agreements, certificates, records and other documents
(whether of the Companies, their officers, directors, shareholders, and
managers, public officials, or other persons) which we have considered relevant
to the opinions hereinafter expressed. In making this examination we have
assumed, with respect to all documents which we have examined: the genuineness
of all signatures thereon, the authenticity of all documents submitted to us as
copies, and the authenticity of the originals of such copies. We have also
assumed that each natural person executing the Transaction Documents has the
legal, mental and age capacity to do so. As to certain questions of fact
material to such opinions we have, where such facts were not otherwise verified
or established, relied upon the representations of the Companies set forth in or
otherwise incorporated in the Transaction Documents.

 

Exhibit B-1

 

 

In addition, for all purposes of this opinion, we have assumed, without
verification of the truth or accuracy of the same, the following: (i) the
Companies are corporations that are duly organized, validly existing and in good
standing under the laws of the State of Nevada; (ii) the Companies have all
requisite power and authority to execute and deliver each Transaction Document
and to perform its obligations thereunder; (iii) the Companies have duly
authorized, executed and delivered each Transaction Document; (iv) the Companies
are in good standing and duly authorized to do business in each state (other
than North Dakota and Montana) where such authorization is required; (v) the
execution and delivery by the Companies of each Transaction Document and the
performance of its obligations thereunder will not conflict with, result in a
breach or violation of, or constitute a default under: (A) any of the terms,
provisions or conditions of the articles or certificate of incorporation or
bylaws or other similar constituent documents of the Companies, or (B) any
statute, law, (other than any North Dakota or Montana statute or law)
regulation, rule, judgment, writ, injunction, decree, order or ruling of any
court or governmental authority binding on the Companies; (vi) the factual
accuracy of all legal descriptions and information set forth in Exhibit "A"
attached to the Mortgages; (vii) the accuracy as to all factual matters set
forth in the Transaction Documents; (viii) that all conditions precedent to the
effectiveness of the Transaction Documents have been satisfied or waived; (ix)
there is no action, claim, suit, litigation, proceeding or governmental
investigation pending or threatened against or affecting the Companies that
relate to any of the transactions described in or contemplated by the
Transaction Documents; (x) legally sufficient consideration exists with respect
to each party to the Transaction Documents; (xi) solely with respect to the
opinions in paragraphs 4 and 5 below, the Companies have all material licenses,
authorizations, consents and approvals required to own, lease and operate the
Mortgaged Property and to conduct the business and activities contemplated in
the Transaction Documents; (xii) the Companies have “rights” in the Mortgaged
Property or the power to transfer rights in the Mortgaged Property to Mortgagee
in accordance with N.D.C.C. 41-09-13 and MCA 30-9A-203, and the Companies and
Mortgagee have given “value” within the meaning of N.D.C.C. 41-09-13 and MCA
30-9A-203; (xiii) the portions of the lands consisting of goods that are or are
to become fixtures with respect to the Mortgaged Property are and will be
located on the real property described in the Mortgages as Mortgaged Property;
(xiv) the Companies have record title to and/or other interests in each item of
real property and personal property comprising the Mortgaged Property in which a
security interest is purported to be granted under the Mortgages; and (xv) the
Mortgagee has "control" of all Mortgaged Property which requires control for
perfection of the security interest in such collateral pursuant to the UCC.

 

Based upon the foregoing, we are of the opinion that:

 

1.          Based upon the Certificates set forth on Schedule 3, the Companies
are in good standing on the date of this opinion in the States of North Dakota
and Montana, and are authorized to conduct their business in such states.

 

2.          The Mortgages constitute the legal, valid and binding agreements of
the Companies, enforceable against the Companies in accordance with their terms.

 

Exhibit B-2

 

 

3.          Upon filing of the Mortgages in each of the proper recorder’s
offices for the counties in North Dakota and Montana where the Mortgaged
Property is located, with the North Dakota Department of Trust Lands, Minerals
Management Division, and the Trust Land Management Division, Montana Department
of Natural Resources and Conservation, in case of oil and gas leases covering
mineral interests owned by the State of North Dakota or Montana (hereinafter
"state mineral interests") and filing of the Mortgages with the proper office of
the Bureau of Land Management to the extent any portion of the Mortgaged
Property involves oil and gas leases covering mineral interests owned by the
United States of America (hereinafter "federal mineral interests"), the form of
the Mortgages are legally sufficient to create a valid security interest in the
Mortgaged Property in favor of Mortgagee, a valid mortgage Lien on all of the
Companies’ rights, titles and interests in that portion of the Mortgaged
Property constituting real property described in the Mortgages as being
mortgaged thereby and a valid security interest on As-Extracted Collateral
related to the Mortgaged Property located in the county in which the Mortgaged
Property is situated and on all fixtures located on the real property described
as Mortgaged Property in the Mortgages to which a security interest may attach
under the Uniform Commercial Code as enacted in the State of North Dakota and
Montana (the "UCC") to secure the Indebtedness. After the recording and filing
of the Mortgages and the proper filing of the UCC-1 Financing Statements and the
UCC-1A Financing Statements with the proper offices and payment of all requisite
recording and filing fees, the Lien created by the Mortgages shall be properly
recorded and perfected.

 

4.          Except for any which have previously been obtained or completed and
further, except with respect to the filing of the Mortgages (i) in each county
in the State of North Dakota and Montana where any portion of the Mortgaged
Property covered by the Mortgages is located; (ii) with the applicable office of
the North Dakota Department of Trust Lands, Minerals Management Division and the
Trust Land Management Division, Montana Department of Natural Resources and
Conservation, to the extent any of the Mortgaged Property covers state mineral
interests; and (iii) with the applicable office of the Bureau of Land Management
to the extent any of the Mortgaged Property covers federal mineral interests and
the related filing of the UCC-1 Financing Statements and the UCC-1A Financing
Statements with each of the proper filing offices, no consent or approval by, or
notification of any filing with any North Dakota or Montana state court or
governmental authority is or was required pursuant to North Dakota or Montana
state law for the execution and delivery by the Companies of the Transaction
Documents or for the consummation of the transactions contemplated thereby.

 

5.          The execution and delivery by Companies of the Mortgages, and the
performance of their obligations thereunder, does not violate any material law
of the State of North Dakota or Montana or any material rule or regulation of
any governmental authority or agency of the State of North Dakota or Montana
which is normally applicable to transactions like those provided for in the
Mortgages; provided, however, we otherwise express no opinion about any rule or
regulation of any governmental authority or agency of the State of North Dakota
or Montana applicable to, or any license or permit in connection with, the
business conducted by the Companies.

 

6.          No state or local mortgage recording tax, stamp tax, transfer tax or
other fee, tax or governmental charge is required to be paid in the State of
North Dakota or Montana in connection with the execution, delivery, filing or
recording of the Mortgages, other than filing and recording fees that must be
paid in connection with the filings and recordings of the Mortgages set forth in
opinion paragraph 3 above.

 

Exhibit B-3

 

 

7.          The acceptance of the Mortgages by Mortgagee, its possession and
retention of its rights thereunder, and its presentation of such instruments for
filing and recording as described in paragraph 3 above will not, in and of
themselves, require Mortgagee to pay or otherwise subject Mortgagee to any
recording tax, fee or other charge directly or indirectly related to the
recording of the Mortgages except for the customary fee charged by each filing
or recording office on a per-page or per-instrument basis.

 

8.          The form of the descriptions of the Mortgaged Property contained in
Exhibit A to the Mortgages is legally sufficient for the purposes of applicable
recording, filing and registration laws of the State of North Dakota and
Montana, including for purposes of providing constructive notice to third
parties; provided that we express no opinion as to the accuracy or completeness
of any such descriptions.

 

The opinions set forth above are subject to the following qualifications,
comments and exceptions:

 

1.          This opinion is limited in all respects to the laws of the State of
North Dakota, Montana and applicable federal law.

 

2.          Except as expressly set forth herein, we have made no independent
investigation as to the accuracy or completeness of any representation,
warranty, data or other information, written, oral or electronic, made or
furnished in connection with the Transaction Documents, or otherwise, and we
have assumed that neither the Transaction Documents nor any other information
furnished to us contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statement made therein not
misleading.

 

3.          References herein to our "knowledge" refers to the present,
conscious and actual knowledge of lawyers in this firm currently engaged in
providing services to the Companies, and does not imply that we have conducted a
general review of our files or other factual investigation (beyond the
examination of the Transaction Documents) relating to the Companies or that any
other lawyers in this firm have been consulted with respect to their knowledge
regarding any matter referred to herein. No inference as to the extent of our
knowledge should be drawn from the fact of our representation of the Companies
or otherwise.

 

4.          In rendering this opinion, we have assumed, with your permission and
without verification:

 

i.            that each of the Transaction Documents is enforceable against
Mortgagee;

 

ii.           that the proceeds of the loans or advances made pursuant to the
Mortgages will be received by the Companies and used for legitimate business
purposes of the Companies and not for the individual benefit of any person; and

 

iii.          that any foreclosure sale of property in which the Mortgages grant
a lien or security interest will comply with applicable laws governing
foreclosure of liens and security interests and with the terms set forth in the
Mortgages.

 

Exhibit B-4

 

 

5.          We express no opinion as to the following:

 

iv.           the title to any property described or referred to in the
Mortgages, UCC-1 Financing Statements and/or UCC-1A Financing Statements;

 

v.            the accuracy of the description of any property that the
Mortgages, UCC-1 Financing Statements and/or UCC-1A Financing Statements purport
to describe;

 

vi.           the existence of any Liens in favor of persons other than
Mortgagee, in or against any property described in the Mortgages, UCC-1
Financing Statements and/or UCC-1A Financing Statements;

 

vii.          the priority of the Liens set out in the Mortgages, UCC-1
Financing Statements and/or UCC-1A Financing Statement; and

 

viii.         the attachment or enforceability of any security interest in any
commercial tort claims or any proceeds of collateral.

 

6.          The enforceability of the Transaction Documents may be limited by
applicable laws relating to bankruptcy, insolvency, reorganization,
receivership, arrangement, fraudulent transfers and conveyances, moratorium or
redemption, by other laws relating to or affecting generally the enforcement of
creditors’ rights, or the collection of debtors’ obligations, or by the valid
exercise of the sovereign powers of the United States or any other governmental
entity.

 

7.          The enforceability of the Transaction Documents, including but not
limited to the enforceability of any and all rights of acceleration and rights
to payment on demand contained therein, is subject to and may be affected by
general principles of equity (regardless of whether enforcement is sought in
proceedings in equity or at law) and the public policies of the United States or
any other governmental entity, and the courts have inherent authority to deny
enforcement of any provision thereof on equitable or public policy grounds.

 

8.          We express no opinion as to the enforceability of any provisions
requiring the payment of any premium, penalty, liquidated damages or other
charge in connection with any prepayment of the Indebtedness.

 

9.          We express no opinion regarding the treatment of the transactions
contemplated by the Transaction Documents under any laws relating to securities.

 

10.         We express no opinion with respect to the availability of the remedy
of specific performance, appointment of a receiver or an injunction, or other
remedies requiring the exercise of judicial discretion, or as to the effect of
any provisions in the Transaction Documents which purport to entitle Mortgagee
to any such remedy as a matter of right.

 

Exhibit B-5

 

 

11.         This opinion is subject to the effect of the provisions of the UCC
and other laws of any state having jurisdiction that relate to, prohibit,
restrict, limit or otherwise affect (i) the rights and remedies available to
secured creditors, and (ii) the waiver or variation by agreement of debtors’
rights under the UCC or other applicable laws.

 

12.         The enforceability of the Transaction Documents may be subject to an
implied covenant of good faith and fair dealing, and the exercise by Mortgagee
of its rights thereunder may be limited by standards of commercial
reasonableness.

 

13.         Certain provisions of the Transaction Documents may be invalid or
unenforceable, in whole or in part, but the inclusion of such provisions does
not affect the overall validity of any of the Transaction Documents or preclude
(i) the enforcement of the obligations of the Companies as provided in the
Transaction Documents, (ii) the acceleration of the obligations of the Companies
to repay such principal and pay such interest upon a material default or (iii)
the foreclosure in accordance with applicable law and pursuant to the terms of
the Mortgages and Transaction Documents, upon a material default.

 

14.         Without limiting the generality of any of the paragraphs above, we
express no opinion as to the enforceability of any provisions in the Transaction
Documents the enforceability of which is conditioned, under applicable law, on
their being reasonable or not manifestly unreasonable or meeting some other
subjective standard, or as to the enforceability of any such provisions which,
or which purport to (i) provide for liquidated damages, an increased rate of
interest or any other charge in the event of a default; (ii) treat personal
property not physically attached to real estate as part of the real property
encumbered by the Mortgages; (iii) treat goods which have become "fixtures," as
defined in Article 9 Section 102 of the UCC as personal property; (iv) waive the
right to notice of acceleration of maturity; (v) authorize entry by Mortgagee
without judicial process on any real property, the sale by Mortgagee of
mortgaged real property without judicial process, or other self help remedies
for default; (vi) provide for the payment of a prepayment or yield maintenance
premium or penalty, or, to the extent the same may be regarded as a penalty, any
other fee, compensation or liquidated damages, upon any prepayment of principal,
whether by acceleration, realization upon collateral, voluntary prepayment or
otherwise; (vii) bind any party to submit to the jurisdiction of any court;
(viii) confer jurisdiction on, or deny jurisdiction to, any court, or authorize
any person to confess a judgment against the Companies; (ix) waive any right to
trial by jury, right of set off, right to interpose counterclaims or cross
claims, or right to object to venue or assert forum non-conveniens; (x) provide
for indemnification of any person against (A) loss, liability, damage, expense
or claims arising under any environmental laws or (B) consequences of such
person’s own actions or omissions to act; (xi) grant Mortgagee or any other
person the power to sign the Companies’ names or otherwise act on behalf of the
Companies; (xii) provide for the reinstatement of terminated liens; (xiii)
provide that Mortgagee may sell any personal property collateral without first
repossessing it; (xiv) prevent Mortgagee from waiving rights by delaying or
omitting to exercise them, or prevent Mortgagee, by acquiescing in or waiving
one default, from waiving any subsequent default; (xv) render legally effective
service of process in a manner not authorized by applicable law or court rule;
(xvi) provide for severance of invalid or unenforceable provisions of any of the
Transaction Documents and for enforcement of the balance of such document;
(xvii) prevent amendment of any of the Transaction Documents orally or by course
of conduct; (xviii) require, as a condition to the assertion of a claim or
defense based on an action or omission of the Companies, that notice of that
action or omission be given to Mortgagee promptly or within the specified time;
or (xix) generally relieve Mortgagee from liability for any action or omission
amounting to gross negligence or willful misconduct.

 

Exhibit B-6

 

 

15.         We express no opinion as to the accuracy or completeness of any
warranty or representation made in any of the Transaction Documents.

 

16.         Any provisions of the Transaction Documents that purport to cover
property to be acquired in the future or to secure indebtedness in excess of the
original principal amount of the Indebtedness (other than reasonable amounts
advanced to protect and preserve the property encumbered by the Mortgage as
specifically set forth therein) may not be enforceable as against the rights of
intervening third parties.

 

17.         We do not opine with respect to any environmental matters generally,
and you are specifically advised that we have not examined or looked into the
existence or absence of any hazardous or toxic materials on the Mortgaged
Property nor the applicability to or compliance by the Companies or the
Mortgaged Property with any statutes, regulations or policies of any private
entity or public governmental authority having jurisdiction over such matters.
Further, we have not reviewed any environmental reports relating to the
Mortgaged Property. We also do not opine with respect to any zoning or land use
laws.

 

This opinion is rendered solely for the benefit of Mortgagee and its legal
counsel, and all of their successors and assigns. No copies of this Opinion may
be delivered or furnished to any other party nor may all or portions of this
Opinion be quoted, circulated or referred to in any other document without our
prior written consent, except that copies of this Opinion may be provided to any
party entitled to rely upon this Opinion or to any regulatory agency having
supervisory authority over any party entitled to rely upon this Opinion, and
except that this Opinion may be used in connection with the assertion of a
defense as to which this Opinion is relevant and necessary or in response to a
court order.

 

Exhibit B-7

